DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Applicants proposed amendment to ¶[0030] does not appear to conform to the contents of ¶[0030] of the specification as originally filed.  It is assumed applicants intended to replace ¶[0029] rather than ¶[0030].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 12 is withdrawn in view of applicants’ claim amendment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 10,954,606 (hereinafter “the ‘606 patent”). 
Regarding claim 12, claims 1 and 9-10 of the ‘606 patent recites substantially all of the limitations recited in claim 12 of the instant application.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2, 6-8, 11, 13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Appl. Publ. No. CN102181919B to Dong, et al. (hereinafter “Dong”) or, alternatively, over Dong in view of U.S. Patent No. 4,134,785 to Lavigna, et al. (“Lavigna”) and further in view of U.S. Patent Appl. Publ. No. 2009/0165703 to Maloney, et al. (“Maloney”). 
Regarding claim 1, Dong teaches a method for producing a single crystal silicon ingot from a silicon melt held within a crucible (see, e.g., the Abstract, Fig. 1, and entire reference) comprising:
adding polycrystalline silicon to the crucible (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0021] which teach adding polycrystalline Si raw material to a crucible);
heating the polycrystalline silicon to cause a silicon melt to form in the crucible (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0021] which teach heating the raw material to form a melt);
pulling a first sample rod from the melt by lowering a seed crystal to contact the melt and raising the seed crystal and first sample rod from the melt, the first sample rod having a first sample rod diameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶[0022] which teach contacting a seed crystal with the melt and pulling a first sample rod having a diameter of 2-3 cm from the melt);
measuring a first sample rod parameter related to the quality of the first sample rod and/or the silicon melt (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0023]-[0025] which teach measuring a resistivity of the first sample rod using a four point probe);
pulling a second sample rod from the melt by lowering a seed crystal to contact the melt and raising the seed crystal and second sample rod from the melt, the second sample rod having a second sample rod diameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶[0028] which teach contacting a seed crystal with the melt and pulling a second sample rod having a diameter of 2-3 cm from the melt);
measuring a second sample rod parameter related to the quality of the second sample rod and/or the silicon melt (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0028]-[0029] which teach measuring the resistivity of the second sample rod using a four point probe); and
pulling a product ingot from the melt by lowering a seed crystal to contact the melt and raising the seed crystal and product ingot from the melt, the product ingot having a diameter, the first sample rod diameter and the second sample rod diameter being less than the diameter of the product ingot (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0028]-[0029] which teach that a product Si ingot having the desired resistivity is then grown by immersing and pulling a seed crystal from the melt once it has been determined that the melt possesses the desired dopant concentration; furthermore, the product Si ingot necessarily possesses or, alternatively, would be reasonably expected to possess a diameter 
Dong does not explicitly teach that dopant is not added to the melt before growth of the second sample rod or that polycrystalline silicon is not added to the crucible after the first sample rod is grown and before growth of the second sample rod.  However, it is known in the art that the dopant concentration itself potentially varies with time due to the loss of dopant species by, for example, evaporation from the melt, reaction with the crucible, precipitation within the melt, or as a result of crystal growth by the Czochralski method itself (i.e., due to differing dopant solubilities in the solid vs in the liquid).  This is disclosed specifically in at least col. 1, l. 45 to col. 2, l. 5 of Lavigna which teach that during operation the dopant impurity tends to evaporate from the melt at a rate depending on temperature, temperature gradients, geometry, concentration, and vapor pressure in the crystal growing apparatus.  Thus, an ordinary artisan would be motivated to pull a second sample rod from the melt without having added any dopant to the melt and without adding polycrystalline silicon to the crucible in order to check and verify that the desired dopant concentration is still present in the melt for subsequent crystal growth processes.  In this case pulling a second sample rod could occur without adding a dopant or polycrystalline silicon to the melt and would be performed either immediately before a product ingot is grown or immediately after a product ingot has been grown in order to assess or verify the dopant level such that, if needed, it can be corrected via the addition of raw material and/or additional dopant.  Moreover, it is noted that in the event the dopant concentration in the melt overshoots the target value then it would be necessarily to add single crystal Si to the melt after pulling the first sample rod and before pulling the second sample rod would meet the claim language as dopant and polycrystalline Si are not added to the melt before growth of the second sample rod.  
Alternatively, in Figs. 1-6 and col. 3, l. 66 to col. 7, l. 55 Lavigna further teaches an analogous system and method for measuring and controlling the resistivity of the melt in a Czochralski crystal growth system.  In Lavigna a sampler (71) is used to extract a sample from the crystal grower (11) such that the resistivity of the melt can be determined and raw material and/or dopant can be added such that the desired resistivity is obtained. Then in col. 7, l. 56 to col. 8, l. 21 Lavigna further teaches that the invention is not limited to the dopant concentration, but may be used to detect the presence of impurities such as carbon and oxygen since excessive amounts of carbon may cause crystal growth to become polycrystalline rather than single crystalline.  In this regard, a second sample rod would be extracted without adding dopants or polycrystalline silicon to the melt such that changes (if any) in the carbon and/or oxygen concentration can be measured and compared to the carbon and/or oxygen concentration in a first sample rod.  Thus, in view of the teachings of Lavigna an ordinary artisan would readily recognize that a second or subsequent sample rod may be formed by immersing and pulling a seed crystal from the melt in the method of Dong without adding dopant or polycrystalline silicon to the melt prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Dong teaches that the first sample rod parameter and the second sample rod parameter are the same parameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] of Dong which teach that the resistivity of the first and second sample rod is measured; alternatively, in Figs. 1-6 and col. 3, l. 66 to col. 7, l. 55 Lavigna teaches that the impurity (e.g., carbon and/or oxygen) concentration of each extracted sample may be measured by a waveguide system which performs microwave absorption measurements).
Regarding claim 6, Dong teaches that the first sample rod parameter and the second sample rod parameter is related to the impurity concentration of the melt and/or product ingot (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that the resistivity of the first and second sample rods is measured using a four point probe; furthermore, the resistivity of crystalline silicon is necessarily related to the 
Regarding claim 7, Dong teaches that the parameter is selected from the group consisting of the phosphorous concentration, boron concentration, aluminum concentration, gallium concentration, arsenic concentration, indium concentration, antimony concentration, total impurity concentration, dopant concentration, and resistivity of the sample rod (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach measuring the resistivity of the first and second sample rods using a four point probe; alternatively, in Figs. 1-6 and col. 3, l. 66 to col. 8, l. 21 Lavigna teaches that the total impurity concentration of each extracted sample may be measured by a waveguide system which performs microwave absorption measurements).
Regarding claim 8, Dong teaches that polycrystalline silicon is not added to the crucible after the first sample rod is grown (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that after the resistivity of the first sample rod is measured a phosphorous-doped alloy is added to the silicon melt in an amount sufficient to achieve the targeted dopant concentration; it is noted that even if the phosphorous-doped alloy contains some quantity of polycrystalline silicon an ordinary artisan would readily recognize that the targeted dopant concentration may be obtained by adding only the dopant itself since the addition of polycrystalline silicon alone will not change the resistivity; alternatively, as noted supra with respect to the rejection of claim 1, when performing a routine check or verification of the dopant concentration in the melt in order 
Regarding claim 11, Dong teaches altering a growth condition of the product ingot based at least in part on the measured first sample rod parameter and/or the measured second sample rod parameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that after the resistivity of the first sample rod is measured a phosphorous-doped alloy is added to the silicon melt in an amount sufficient to achieve the targeted dopant concentration; accordingly, the dopant concentration during growth of the second sample rod and/or the product ingot is changed based on the measured resistivity; alternatively, an ordinary artisan would readily recognize that, if necessary, the dopant concentration can be lowered to a targeted value by adding polycrystalline Si raw material which does not contain a dopant which would mean that the growth condition has been altered without adding a dopant to the melt; in yet another alternative interpretation in col. 7, l. 56 to col. 8, l. 21 Lavigna teaches that the impurity (e.g., oxygen and carbon) concentration of each extracted sample may be measured by a waveguide 
Regarding claim 13, Dong teaches that the growth condition is selected from the group consisting of a hot-zone configuration, side heater power, heater geometry, crucible liner thickness, dopant concentration, impurity and dopant evaporation, gas flow rate, and chamber pressure (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that the dopant concentration of the melt is adjusted based upon the measured resistivity of the sample rod; alternatively, as noted supra with respect to the rejection of claims 1 and 11, in col. 7, l. 56 to col. 8, l. 21 Lavigna teaches that the impurity (i.e., oxygen and/or carbon) concentration of each extracted sample may be measured by a waveguide system which performs microwave absorption measurements, thus an ordinary artisan would be motivated to adjust the growth conditions of the product ingot based on the measured amount of impurities in the melt with the motivation for doing so being to minimize or avoid the formation of defects in the grown single crystal).
Regarding claim 15, Dong teaches that the first sample rod parameter and the second sample rod parameter are the resistivity of the sample rod, the first sample rod resistivity and the second sample rod resistivity being measured by contacting the rod with a resistivity probe (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that the resistivity of the first and second sample rods is measured using a four point probe).
Regarding claim 16, Dong teaches forming a planar segment on the first sample rod, the resistivity of the first sample rod being measured on the planar segment; and forming a planar segment on the second sample rod, the resistivity of the second sample rod being measured on the planar segment (see, e.g., Embodiment 1 in ¶¶[0016]-[0029] which teaches that a portion of the first and second sample rod is ground into a plane where the resistivity of the sample is measured using a four point probe).  
Regarding claim 18, Dong teaches applying a current to each sample rod to measure a resistance of the sample rod (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that the resistivity is measured using a four point probe which necessarily involves forming or applying a current in response to an applied voltage).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong. 
Regarding claim 3, Dong teaches a method for producing a single crystal silicon ingot from a silicon melt held within a crucible (see, e.g., the Abstract, Fig. 1, and entire reference) comprising:
adding polycrystalline silicon to the crucible (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0021] which teach adding polycrystalline Si raw material to a crucible);
heating the polycrystalline silicon to cause a silicon melt to form in the crucible (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0021] which teach heating the raw material to form a melt);
pulling a first sample rod from the melt, the first sample rod having a first sample rod diameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶[0022] which teach contacting a seed crystal with the melt and pulling a first sample rod having a diameter of 2-3 cm from the melt);
measuring a first sample rod parameter related to the quality of the first sample rod and/or the silicon melt (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0023]-[0025] which teach measuring a resistivity of the first sample rod using a four point probe);
pulling a second sample rod from the melt, the second sample rod having a second sample rod diameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶[0028] which teach contacting a seed crystal with the melt and pulling a second sample rod having a diameter of 2-3 cm from the melt);
measuring a second sample rod parameter related to the quality of the second sample rod and/or the silicon melt (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0028]-[0029] which teach measuring the resistivity of the second sample rod using a four point probe); 
comparing the measured first sample rod parameter to the measured second sample rod parameter by measuring the change of the parameter over time (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that the resistivity of the first and second sample rod is measured at different times which inherently means or, alternatively, would be reasonably expected to mean that they are compared to each other with the change in resistivity is measured from the time at which the first sample rod was grown up until the time at which the 
pulling a product ingot from the melt, the product ingot having a diameter, the first sample rod diameter and the second sample rod diameter being less than the diameter of the product ingot (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0028]-[0029] which teach that a product Si ingot having the desired resistivity is then grown by immersing and pulling a seed crystal from the melt once it has been determined that the melt possesses the desired dopant concentration; furthermore, the product Si ingot necessarily possesses or, alternatively, would be reasonably expected to possess a diameter that is larger than the 2-3 cm diameter of the first and second sample rods in order to produce Si device wafers having a diameter in the 200-300 cm range which are commonly utilized in the semiconductor industry), 
wherein a growth condition of the product ingot is altered based at least in part on the change of the parameter over time (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that after the resistivity of the first sample rod is measured a phosphorous-doped alloy is added to the silicon melt in an amount sufficient to achieve the targeted dopant concentration; accordingly, the .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lavigna and further in view of Maloney and still further in view of U.S. Patent Appl. Publ. No. 2014/0167731 to Dubois, et al. (“Dubois”). 
Regarding claim 9, Dong teaches that the impurity concentration of the first rod and second rod are measured (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that the resistivity of the first and second sample rods is measured using a four point probe which therefore provides a measurement of the dopant concentration within the first and second rods), but does not explicitly teach that the concentration of impurities in the first and second rods is less than 1×1012 atoms/cm3.  However, in at least ¶[0018] Dong teaches an embodiment wherein the polycrystalline Si raw material has a dopant concentration in the range of 4.2×1012 atoms/cm3 and the targeted dopant concentration is around 8.64×1013 atoms/cm3 in order to obtain a resistivity of 50 [Symbol font/0x57]-cm.  The targeted doping concentration is obtained by adding a predetermined amount of dopant to the melt.  Thus, in view of the teachings of Dong it would have been within the capabilities of an ordinary artisan to select a Si raw material having an impurity content of less than 1012 atoms/cm3 and then add the desired amount and type of dopant until the desired dopant concentration, including within the claimed range of less than 1012 atoms/cm3, is reached with the motivation for doing so being to produce Si crystalline ingots with the dopant concentration and/or resistivity necessary for a particular application.  
.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lavigna and further in view of Maloney and still further in view of U.S. Patent No. 3,551,807 to Burke, et al. (“Burke”). 
Regarding claim 19, Dong, Lavigna, and Maloney do not explicitly teach that each sample rod is secured by a measurement apparatus comprising a clamp that holds the sample rod while contacting the sample rod with the resistivity probe.  However, the use of a means such as one or more clamps to secure a sample in the desired location while one or more probes make contact with the surface is known in the art.  A securing means such as a clamp is necessary to ensure that the substrate does not move while it is being .  

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lavigna and further in view of Maloney and still further in view of U.S. Patent No. 5,449,883 to Shoji Tsuruta (“Tsuruta”). 
Regarding claim 14, Dong teaches that the first sample rod parameter and the second sample rod parameter are the same parameter (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] of Dong which teach that the resistivity of the first and second sample rod is measured; alternatively, in Figs. 1-6 and col. 3, l. 66 to col. 7, l. 55 Lavigna teaches that the impurity (e.g., carbon and/or oxygen) concentration of each extracted sample may be measured by a waveguide system which performs microwave absorption measurements), the method further comprising:  
correlating the measured first sample rod parameter and/or the measured second sample rod parameter by measuring the change of the parameter over time (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach 
altering a growth condition of the product ingot based at least in part on the correlation (see, e.g., ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0016]-[0029] which teach that after the resistivity of the first sample rod is measured a phosphorous-doped alloy is added to the silicon melt in an amount sufficient to achieve the targeted dopant concentration; accordingly, the dopant concentration during growth of the second sample rod and/or the product ingot is changed based on the measured resistivity).  
Alternatively, as noted supra with respect to the rejection of claim 1, since the dopant concentration itself may potentially vary with time due to the loss of dopant species by, for example, evaporation from the melt, reaction with the crucible, precipitation within the melt, or as a result of crystal growth by the Czochralski method itself (i.e., due to differing dopant solubilities in the solid vs in the liquid), an ordinary artisan would be motivated to pull a second sample rod from the melt without having added any dopant to 
Dong, Lavigna, and Maloney do not explicitly teach correlating the measured first sample rod parameter and/or the measured second sample rod parameter to crucible dissolution, hot zone contamination or gas flow impurity.  However, in col. 1, l. 13 to col. 2, l. 9 as well as elsewhere throughout the entire reference Tsuruta teaches that dissolution of the quartz crucible during crystal growth by the Czochralski method causes oxygen to be released into the molten Si.  During crystal growth by the Czochralski method the released oxygen is introduced into the growing Si crystal as a thermal donor which affects the electrical resistivity of the crystal.  Thus, in view of the teachings of Tsuruta an ordinary 
Regarding claim 20, Dong, Lavigna, and Maloney do not explicitly teach annealing each sample rod in a thermal donor kill cycle prior to measuring a resistivity of the sample rod.  However, in col. 1, l. 13 to col. 2, l. 9 as well as elsewhere throughout the entire reference Tsuruta teaches that oxygen released into the molten Si during crystal growth by the Czochralski method is introduced into the growing Si crystal as a thermal donor which affects the electrical resistivity of the crystal.  In order to guarantee that the Si crystal attains its intended conductivity type and resistivity it is necessary to annihilate the thermal donor through a heat treatment.  Thus, in view of the teachings of Tsuruta an ordinary artisan would be inclined to perform a thermal donor heat treatment prior to measuring the resistivity of the first and/or second sample rods in the method of Dong with the motivation for doing so being to ensure that thermal donors do not influence the measured resistivity of the sample rods.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lavigna and further in view of Maloney, and still further in view of Official Notice. 
Regarding claim 21, Dong, Lavigna, and Maloney do not explicitly teach that the diameters of the first and second sample rods are each less than 0.50 times the diameter of the product ingot.  However, in ¶¶[0006]-[0014] and Embodiment 1 in ¶¶[0028]-[0029] See, e.g., MPEP 2144.03.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lavigna and further in view of Maloney and still further in view of U.S. Patent Appl. Publ. No. 2006/0263967 to Falster, et al. (“Falster”).  
Regarding claim 24, Dong, Lavigna, and Maloney do not explicitly teach that the first and second sample rod and the product ingot each has a resistivity of at least 1,500 [Symbol font/0x57]-cm.  However, in at least ¶¶[0018]-[0020] Dong teaches an embodiment in which the resistivity of the polycrystalline Si raw material is in the range of 1,000 [Symbol font/0x57]-cm and further teaches that the resistivity is directly proportional to the concentration of dopant present in the melt.  Then in ¶¶[0002]-[0003] of the Background section in the instant inter alia, controlling the ratio of donors and acceptors present in the crystal.  As noted specifically in ¶[0084] the process is capable of producing Si crystals having a resistivity of greater than 1,500 [Symbol font/0x57]-cm.  Thus, in view of the teachings of Falster an ordinary artisan would readily recognize that the first and/or second sample rod produced in the method of Dong may be processed to have a resistivity of greater than 1,500 [Symbol font/0x57]-cm with the motivation for doing so being to produce high-resistivity Si substrates required for specific types of electronic devices.  



Response to Arguments
Applicants’ arguments filed February 17, 2021, have been considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
See applicants’ 2/17/21 reply, pp. 13-17.  Applicants’ argument is noted, but remains unpersuasive for reasons presented in the November 18, 2020, non-final Office Action.  It is pointed out that pulling a second sample rod without having added dopant or polycrystalline silicon to the melt does not defeat the purpose of Dong since it is still possible to add dopant at some later time after a second sample rod has been obtained without adding either dopant or polycrystalline silicon to the melt.  Moreover, as noted supra with respect to the rejection of claim 1, in the event the dopant concentration in the melt overshoots the target value then it would be necessarily to add undoped Si raw material to the melt in order to dilute the melt to the desired dopant concentration.  In this regard, the addition of undoped Si to the melt after pulling the first sample rod and before pulling the second sample rod would meet the claim language as dopant is not added to the melt before growth of the second sample rod.  Moreover, when undoped Si is added to the melt it is not necessary for the Si to be in the form of polycrystalline Si, but instead the melt may be replenished through the addition of single crystal Si.  As explained supra, the use of single crystal Si to replenish the melt is exemplified by at least Figs. 4B-D & 8-9 and ¶¶[0040]-[0041] of Maloney which teach that the melt (105) may be replenished using a single crystal Si charge unit (401”) obtained from a bottom (401’) or a top (401) infra when discussing Lavigna, the dopant concentration in the melt can change due to, for example, evaporation from the surface of the melt, dopant precipitation within the melt, and even as a result of crystal growth itself due to the differing solubilities of the dopant in the solid and in the melt.  It therefore would be within the capabilities of an ordinary artisan to pull a second sample rod as a means of verifying or checking that the dopant concentration has not changed with time and remains stable at the desired level.  In the case of crystal growth itself, the dopant solubility is typically higher in the liquid than in the solidified crystal which, over time, results in a gradual increase in the dopant concentration within the melt.  Consequently an ordinary artisan would, for example, be motivated to pull a first sample rod before crystal growth and then a second sample rod from the melt after crystal growth by the Czochralski method without having added dopant or polycrystalline silicon to the melt in order to determine the extent to which the dopant concentration may have changed.  In this case, by using information gleaned from measurements of the second sample rod the dopant concentration can be further refined by, for example, adding more Si raw material such that the dopant concentration is again lowered to the desired level.  In an alternative interpretation and as noted supra with respect to the rejection of claim 1, Lavigna teaches the desirability of monitoring the oxygen and/or carbon impurity concentration present in the melt since these can adversely impact growth of the Si single crystal ingot.  Thus, an ordinary artisan would be motivated to measure the impurity (i.e., oxygen and carbon) concentration of the first and second sample rods to monitor any 
Applicants then argue that an ordinary artisan would not pull two sample rods to monitor changes in the melt because in Lavigna does not provide any motivation other than to grow a single sample rod immediately before growth of the product ingot.  Id. at pp. 17-19.  Applicants’ argument is noted, but remains unpersuasive.  For one, it is pointed out that it is Dong rather than Lavigna that is relied upon to teach the production of two sample rods.  Second, it is not always be possible to grow the product ingot immediately after a first sample rod has been produced due to, for example, unexpected interruptions to the process.  In this regard it would be desirable to grow a second sample rod immediately prior to growth of the product ingot to verify the dopant concentration and/or to ensure that the impurity concentration has not risen to undesirable levels.  Third, it would be desirable to experimentally verify the rate at which the dopant and impurity concentration changes with time and this may be achieved by growing and measuring successive sample rods without having added dopant or polycrystalline silicon to the melt.  In this regard it may be determine how long the data obtained from a sample rod may be considered as representative of the melt and at what point it may be considered as outdated.  
Applicants argue against the rejection of claim 3 by contending that neither Dong nor Lavigna teach that the change of the parameter is measured over time and that the Examiner’s conclusion is not consistent with the teaching of Dong because ¶[0009] of Dong teaches that the resistivities are compared to a target resistivity for the product ingot.  Id. at pp. 19-21.  Applicants’ argument is again noted, but remains unpersuasive.  1 = 0 and then the second sample rod being obtained and measured at a later time t2 which is sometime past t1.  Consequently the resistivity of the first and second sample rod is necessarily measured over a period of time.  Since the product ingot is grown based on data obtained from the second sample rod whose measured value has changed since the time the first sample rod was obtained, the growth conditions of the product ingot necessarily are altered based at least in part on changes that have occurred in the parameter between the time the first and second sample rods were grown and measured.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714